Siierwin, C. J.
The plaintiff was the duly appointed health officer of the local board of health of the city of Eldon, and as such performed the services and furnished the material for which he seeks recovery in this action. Bills for' such services and materials were duly audited and allowed by the local board of health, and the same were duly presented to the board of supervisors of the defendant county. A part of the plaintiff’s charge was for disinfecting buildings in which there had been a contagious disease (measles), and where no quarantine had been maintained, and the principal question presented is whether the county is liable for such service. It is conceded that the rules of both the state and local boards of health required disinfection in all cases vphere the plaintiff disinfected.
. health: contagious clisease: aisinfection: county" °£ I. The appellant contends that it is not liable for disinfecting buildings after diseases where quarantine is not maintained, and the appellee contends that the county is liable for disinfecting buildings where contagious diseases have existed, whether a . . quarantine was or was not maintained. These contentions must be disposed of by a construction of section 2570-a of the Supplement to the Code of 1907; for the appellee concedes that, unless authority be therein found for holding the defendant liable, none exists. The section, so far as material to the instant case, is as follows:
When any person shall be sick or infected with smallpox or other infectious or contagious diseases dangerous to the public health, whether a resident or otherwise, the local board of health shall make such provisions as are best calculated to protect the inhabitants therefrom, and may remove such persons to a separate house, or to a pesthouse, or detention or other hospital, and shall provide needful assistance, nurses, medical attendánce and supplies. If, in the judgment of said board, such person cannot be removed, *751then, he shall be cared for at the place where he resides in the same manner as above provided. In case of the removal of more than one person to the same house, or to any pesthouse, or detention or other hospital, said board shall provide needful assistance, nurses, medical supplies and attendance necessary for their proper care. All bills for expenses incurred in carrying-out the provisions of this section, and in establishing, maintaining, or raising a quarantine, including disinfection and the building and furnishing of any pesthouse, detention or other hospital, shall be filed with the clerk of the local board of health, which board shall examine the same and act thereon at its next regular meeting after the same have been filed with the clerk, and shall certify the amount allowed by it thereon to the county auditor, and the board of county supervisors shall act upon said bills as thus certified at its first regular meeting thereafter. . . . The forcible removal of sick or infected persons, as herein' provided, shall be effected by an application made to any civil magistrate, in the manner provided for the removal and abatement of nuisances, who shall issue the warrant as directed in such cases, to remove such person or persons to the place designated by the local board of health, or to take possession of the condemned or infected houses or lodgings, and such officer shall receive a reasonable compensation for such services to be allowed by said local board.
The first clause of the section clearly empowers the local board of health, in all cases of infectious or contagious diseases dangerous to the public health, to take charge of the person or persons so afflicted, and to take possession of the infected house or lodgings where they may be. Such control over the person and- premises is clearly manifest from the language used in the clause itself, and in the last clause quoted herein, which provides for the enforcement of the board’s orders. It is further provided in the same clause that the local board shall make such provisions as are best calculated to protect the public from such diseases, and shall provide needful medical attendance, nurses, assistance, and supplies. The medical *752attendance and other things enumerated shall be furnished at the residence of the diseased person, if, in the judgment of the board, it should be done; and it cannot be doubted that it is the duty of the board to make as complete provisions for the protection of the public where there is no removal to a pesthouse, as where there is such removal. The law does not absolutely require a quarantine. That is left to the discretion of the board of health, and under section 2570-a the board may take charge of the case and of the premises without in fact establishing a quarantine. The section then provides further: “All bills for expenses incurred in carrying out the provisions of this section, and in establishing, maintaining or raising a quarantine, including disinfection and the building and furnishing of any' pesthouse,” shall be paid by the county. Disinfection is here expressly made a charge against the county. But the appellant says that it is to be allowed only in case of a quarantine. But that, in our judgment, is too narrow a construction of the statute. Its entire purpose is to protect the public from the evil effects of infectious or contagious diseases, and it is made the duty of the board of health to make such provisions as shall, in its judgment, best afford such protection, and to this end the board is given absolute control over the diseased persons, and over the premises they occupy at the time. The board may quarantine, or it may remove the person, if it sees fit to do so;' but, whether it does so or not, it may control the person and premises, and, in our judgment, in any and all eventsj it is just as incumbent upon the board to protect the public by the exercise of authority over the building, as it is by the exercise of authority over the person. It will not be claimed, we apprehend, that the' expense of medical attendance and fhe like is not chargeable to the county under section 2570-a, where the board has assumed the control of such person; and if the board considers it necessary for the public welfare that the premises be disinfected, although *753no quarantine has been maintained, we think the statute intended that the expense thereof should also be paid by the county. The statute leaves it with the board of health to determine what infectious or contagious diseases are a menace to the public health, and provides that the board shall also determine what steps -shall be taken to best protect the inhabitants therefrom; and if, in the judgment of the board, it is wise to disinfect premises where no quarantine has been maintained it is clearly within its power to do so, and when it has done so we think the expense of such service is chargeable to the county under section 2570-a. Before the enactment of this section, there was no authority in the statute .for holding the county liable for such service. Schmidt v. Muscatine County, 120 Iowa, 267. And the statute was undoubtedly changed to meet the holding in that case.
c „ „„ disinfect!1 for mg. evidence. II. The plaintiff charged and was allowed $5 for disinfecting each building. On the trial, the defendant offered evidence tending to show that the charge was exeessive, and for that reason it contends that it was error to direct a verdict for the plaintiff £or ^g £up ampUnt of his claim. The testi-. mony thus introduced was that .of two men who had disinfected buildings at other times, under the direction of the officers of the town, and it showed that the service rendered by the plaintiff in that respect was not of the value claimed. There was then a considerable conflict in the evidence as to such value, and - we think the question should have been submitted to the jury. Plaintiff says in his argument, that after this testimony had been admitted, over his objections, and upon the presentation of the motion to direct a verdict, the trial court was of opinion that he had erred in admitting it. But this does not appear of record, and the evidence must be considered as in the case. Moreover, we are of the opinion that the evidence was competent. It is true that these men were not physicians, *754nor experts in disinfecting, but their testimony showed what they had done, and the material they had used in the work, and the time taken, and the value of the material. If it was work that could be as well done by a nonprofessional, or nonexpert, as by the plaintiff, the county is not bound to pay more than its reasonable value, no matter by whom it was done. The approval of the bill by the local board of health was prima facie evidence only of the value of the service, and it was for. the jury to say what such value was, under the entire record.
3‘ tracts: Cr°átiíication. III. The evidence clearly showed that there was a ratification by the local board after the plaintiff’s service had been rendered; hence it . was immaterial whether there was a prior contract. Taylor v. Woodbury County, 106 Iowa, 502.
4. Same: issues. IV. There was no evidence Before the jury tending to show that disinfection after measles was an unreasonable requirement on the part of the board of , -, n health, ana the reasonableness or unreasonableness of the rule was not a matter for the consideration of the jury.
For the reasons pointed out, the judgment must be reversed.